Title: To George Washington from Henry Knox, 5 June 1794
From: Knox, Henry
To: Washington, George


               
                  
                  War department June 5th 1794
               
               The Secretary of War respectfully reports the following matters and things arising out of the Acts passed the present session, as necessary to be performed within the Department of War, in addition to those specified in a report on the 10th of April 1794.
               First. The execution of the law for the fortification of Annapolis, about which some previous measures have been taken.
               Second. The raising the corps of the Artillerists and Engineers.
               Third. Any regulation which may be necessary in pursuance of the laws for detaching eighty thousand militia.
               Fourth. The completion of the naval arrangements, such as
               1. Deciding on the sizes of the frigates.
               
               2. Deciding on the places at which they shall be built.
               3. The execution of the law relatively to gallies.
               To these are to be added the measures necessary to be taken with respect to the south western frontiers.
               
                  H. Knox secy of war
               
            